DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on July 20, 2022:
Claims 1, 11, and 21 are amended.
Claims 2, 12, and 22 are canceled.
Claims 1, 3-11, 13-21, and 23-30 are pending.

Response to Arguments
In response to the remarks filed on July 20, 2022:
a.	The double patenting rejections of the pending claims are maintained since Applicant’s amendment does not distinct the pending claims from the claims of Pat. No. U 10,521,331 as presented in the comparison table below.
b. 	Applicant’s remarks regarding the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11,13-21, and 23-30 are rejected on the ground of nonstatutory double patenting over claims 1-33 of Pat. No. US 10521331.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter of evaluation and detection of patterns based on happened-before relationships.
	Claims 1, 3-11, 13-21, and 23-30 of the instant application recite similar limitations and claims 1-33 of ‘331 as being compared in the table below. For illustration purposes, only claims 1, and 3-10 (method claims) of the instant application are compared to the conflicting claims of ‘331 (underlining is used to highlight the conflict). The remaining claims are identical in scope (system or medium claims) to claims 1, and 3-10 and are not compared for simplicity purposes.
Instant Application
Pat. No. US 10,521,331
Claim 1
A method, comprising: 





receiving one or more messages communicated between components of a distributed computing system, wherein the distributed computing system comprises a plurality of components, wherein each component implements a portion of a functionality of a software program running on the distributed computing system; 


receiving one or more watch points, wherein the one or more watch points are specified in a domain-specific language, wherein the one or more watch points comprise one or more conditions to be searched for in the received one or more messages;








converting the one or more watch points into one or more regular expressions, wherein converting the one or more watch points into one or more regular expressions comprises mapping the domain-specific language specification of the one or more watch points into the one or more regular expressions; 

determining a presence of one or more patterns within the received one or more messages based on the one or more regular expressions, where determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes determining if the received one or more messages partially matches a pattern identified by the one or more regular expressions; and 
generating one or more alerts if it is determined that one or more patterns are present within the received one or more messages.
Claim 1
A method, comprising: at an electronic device with a display and an interface configured to accept one or more inputs from a user of the electronic device: 


receiving one or more log files, wherein the one or more log files are based on a plurality of messages generated by a plurality of components in a distributed computing system during an execution of a distributed software program implemented on the plurality of components, and wherein each log file of the one or more log files includes a time stamp; and 

wherein in response to a user providing one or more watchpoints in a domain-specific language via the interface, the electronic device is caused to: 
determine if the one or more user provided watchpoint declarations include one or more errors; 
Damodaran (Pub. No. US 2019/0243746) then discloses the one or more watch points comprise one or more conditions to be searched for in the received one or more messages (see mapping and motivation to combined below).

convert the one or more user provided watchpoint declarations into one or more regular expressions; 
Petersen et al. (Pub. No. US 2012/0246303) then discloses converting the watch points into regex by mapping the domain-specific language specification of the watch points into regex (see mapping and motivation to combined below.

determine the presence of one or patterns within the one or more log files based on the one or more regular expressions; and 
Bhattacharjee et al. (Pub. No. US 2019/0095494) then discloses using regex to match patterns in the received messages (see mapping and motivation to combined below).


generate one or more visual indications on the visual progress bar, wherein the one or more visual indications on the visual progress bar are based on the one or more log files in which the presence of the one or more patterns is determined.
Claim 3
The method of claim 1, wherein determining if the one or more messages partially matches a pattern identified by the one or more regular expressions includes determining if the received one or more messages continues a partially matched pattern found in a previously received message.
See mapping of Watanabe (Pub. No. US 2017/0270297) and motivation to combine below.
Claim 4
The method of claim 1, wherein determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes determining if the one or more messages completely matches a pattern identified by the one or more regular expressions.

See mapping of Watanabe (Pub. No. US 2017/0270297) and motivation to combine below.
Claim 5
The method of claim 1, wherein the method further comprises adding the received one or more messages to one or more previously received messages to generate a window of messages, wherein the number of messages contained within a window is based on a predefined threshold.
See mapping of Bhattacharjee (Pub. No. US 2019/0095494) and motivation to combine below.
Claim 6
The method of claim 5, wherein the method further comprises converting the messages contained within a window into an intermediate log file format.

See mapping of Bhattacharjee (Pub. No. US 2019/0095494) and motivation to combine below.
Claim 7
The method of claim 6, wherein determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes determining the presence of the one or more patterns within the intermediate log file based on the one or more regular expressions.
Claim 3
…converting the one or more log files into one or more intermediate log format files and determining the presence of the one or more patterns within the one or more intermediate log format files.
Claim 8
The method of claim 1, wherein receiving one or more messages communicated between components of a distributed computing system includes receiving the one or more messages at a detection engine implemented on a device or plurality of devices in a distributed computing system.
Claim 3
…converting the one or more log files into one or more intermediate log format files and determining the presence of the one or more patterns within the one or more intermediate log format files.
Claim 9
The method of claim 1, wherein generating one or more alerts if it is determined that one or more patterns are present within the received one or more messages includes displaying a visual representation of the alert on a display of an electronic device.

See mapping of Bhattacharjee (Pub. No. US 2019/0095494) and motivation to combine below.
Claim 10
The method of claim 1, wherein determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes discarding the one or more messages from a memory of a device if it is determined that the one or more messages does not match the one or more patterns based on the one or more regular expressions.
Claim 1
…generate one or more visual indications on the visual progress bar, wherein the one or more visual indications on the visual progress bar are based on the one or more log files in which the presence of the one or more patterns is determined.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of detecting event patterns based on happened-before relationships.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was effectively filed to modify or to omit the additional elements of claims 1-33 of ‘331 in view of at least one of the disclosures of Bhattacharjee, Damodaran, Petersen, Watanabe, or Klissner to arrive at the pending claims of the instant application for the purpose of using graph database to analyze and monitor a status of an enterprise computer network that can allow a network analyst to analyze the real-time status of a computer network based on user-provided criteria.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 11, 15-19, 21, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (Pub. No. US 2019/0095494, published on March 28, 2019; hereinafter Bhattacharjee) in view of Damodaran et al. (Pub. No. US 2019/0243746, published on August 8, 2019; hereinafter Damodaran) in view of Petersen et al. (Pub. No. US 2012/0246303, published on September 27, 2012; hereinafter Petersen). 

Regarding claims 1, 11, and 21, Bhattacharjee clearly shows and discloses a method (Abstract); a computing system, comprising: a memory; one or more processors; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs when executed by the one or more processors cause the processor to implement the method; and a computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display and a user input interface, cause the device to implement the method (Figure 24); wherein the method comprising:

receiving one or more messages between a plurality of devices in a distributed computing system (In the data intake and query system, machine data are collected and stored as “events”. An event comprises a portion of machine data and is associated with a specific point in time. The portion of machine data may reflect activity in an IT environment and may be produced by a component of that IT environment, where the events may be searched to provide insight into the IT environment, thereby improving the performance of components in the IT environment, [0117]-[0118]. The machine data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc, [0119]); 
receiving one or more watch points (A data model is composed of one or more “objects” (or “data model objects”) that define or otherwise correspond to a specific set of data. An object is defined by constraints and attributes. An object's constraints are search criteria that define the set of events to be operated on by running a search having that search criteria at the time the data model is selected, [0311]-[0315]. Data models may be selected in a report generation interface. The report generator supports drag-and-drop organization of fields to be summarized in a report. When a model is selected, the fields with available extraction rules are made available for use in the report. The user may refine and/or filter search results to produce more precise reports, [0318]); 


converting the one or more watch points into one or more regular expressions (In response to receiving the search query, search head 210 uses extraction rules to extract values for fields in the events being searched. The search head 210 obtains extraction rules that specify how to extract a value for fields from an event. Extraction rules can comprise regex rules that specify how to extract values for the fields corresponding to the extraction rules. In addition to specifying how to extract field values, the extraction rules may also include instructions for deriving a field value by performing a function on a character string or value retrieved by the extraction rule, [0277]. The system would then generate a regular expression that extracts those fields from similar events and store the regular expression as an extraction rule for the associated field in the configuration file 712, [0293]); 
determining a presence of one or more patterns within the received one or more messages based on the one or more regular expressions, where determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes determining if the received one or more messages partially matches a pattern identified by the one or more regular expressions (The search head 210 can apply the extraction rules to events that it receives from indexers 206. Indexers 206 may apply the extraction rules to events in an associated data store 208. Extraction rules can be applied to all the events in a data store or to a subset of the events that have been filtered based on some criteria (e.g., event time stamp values, etc.). Extraction rules can be used to extract one or more values for a field from events by parsing the portions of machine data in the events and examining the data for one or more patterns of characters, numbers, delimiters, etc., that indicate where the field begins and, optionally, ends, [0278]); and 
generating one or more alerts if it is determined that one or more patterns are present within the received one or more messages (The search head 210 requests events from the one or more indexers 206 to gather relevant events from the three systems. The search head 210 then applies extraction rules to the events in order to extract field values that it can correlate. The search head may apply a different extraction rule to each set of events from each system when the event format differs among systems. In this example, the user interface can display to the administrator the events corresponding to the common customer ID field values 707, 708, and 709, thereby providing the administrator with insight into a customer's experience, [0281]. Alerts can be generated to notify system operators when important notable events are discovered, [0368]).  
Damodaran then discloses: 
receiving one or more messages between a plurality of devices in a distributed computing system (Once the execution of the software or simulation is started at step 302, the process 300 can move to step 304 wherein a log file is initially created. As will be described further below, a log file can be ingested by the graphical user interface of the replay debugger and used to provide information to the user of the replay debugger about the messages generated during the operation of the software, [0036]-[0038]), wherein the distributed computing system comprises a plurality of components, wherein each component implements a portion of a functionality of a software program running on the distributed computing system (distributed systems consisting of multiple computers can work together to execute a single program, thereby spreading the computational burdens across the multiple computers so as to not overly burden any single computer, [0002]-[0007]);
receiving one or more watchpoints (Watch points interface 618 can provide a graphical user interface within the graphical user interface 600 to manage watch points created by the user, [0066]), wherein the one or more watch points are specified in a domain-specific language (watch points interface 618 can provide the user of a replay debugger a convenient and efficient means to manage all of the watch points that have been programmed into the play back of the distributed software program under inspection by the replay debugger, [0067]), wherein the one or more watch points comprise one or more conditions to be searched for in the received one or more messages (A “watch point” can refer to a programmatic constraint wherein the replay debugger analyzes the one or more log files associated with a distributed software program to determine if a pre-defined condition is true, [0062]-[0070]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Damodaran with the teachings of Bhattacharjee for the purpose of analyzing communications between components of a distributed program enable users to visualize variables that are contained within the communication.




Petersen then discloses:
converting the one or more watch points into one or more regular expressions comprises mapping the domain-specific language specification of the one or more watch points into the one or more regular expressions ( The tagging notation additionally identifies sections of the log message that should be parsed into report fields, such as source IP addresses, destination IP address, and Login information. When an MPE rule is prepared (e.g., via the exemplary interfaces of FIGS. 11 and 12 described below), the tagging notation is converted to regular expression notation such that the MPE 54 can process log messages by comparing them to applicable rules (per a policy). More specifically, when a log entry matches a particular rule, [0103]); and 
determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes determining if the received one or more messages partially matches a pattern identified by the one or more regular expressions (log manager 53 is illustrated as being configured with the software component MPE 54 that provides for the identification of specific log messages, the parsing of data from the log message to reporting fields (e.g., IP addresses, logins), log message "aging" (e.g., deletion periods) and archiving, and the forwarding of a subset of log messages to an event manager (e.g., event manager 14 above). Because log messages vary in format and the data they contain, a flexible and powerful text comparison capability is employed. The text comparison is generally implemented using regular expressions, similar to those used in the UNIX operating system environment. The regular expressions assist in identifying and parsing log messages, [0102]. Over time, the events may accumulate to form a sort of pattern that may be worthy of an alarm (e.g., the same person attempting access to many different restricted files over a period of time or a group of people continually attempting access to a particular restricted file). Accordingly, the reporting engine 247 may generate alarm that represents such information so that the appropriate personnel to address the situation, [0168]);
generating one or more alerts if it is determined that one or more patterns are present within the received one or more messages Over time, the events may accumulate to form a sort of pattern that may be worthy of an alarm (e.g., the same person attempting access to many different restricted files over a period of time or a group of people continually attempting access to a particular restricted file). Accordingly, the reporting engine 247 may generate alarm that represents such information so that the appropriate personnel to address the situation, [0168]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Petersen with the teachings of Bhattacharjee, as modified by Damodaran, for the purpose of obtaining useful information from processed log messages generated by a variety of network platforms to analyze corresponding events and determine whether alarms should be generated therefrom.
Regarding claims 5, 15, and 25, Bhattacharjee further discloses adding the received one or more messages to one or more previously received messages to generate a 74window of messages, wherein the number of messages contained within a window is based on a predefined threshold (During each scheduled report update, the query engine determines whether intermediate summaries have been generated covering portions of the time period covered by the report update. If so, then the report is generated based on the information contained in the summaries. Also, if additional event data has been received and has not yet been summarized, and is required to generate the complete report, the query can be run on these additional events, [0362]).  
Regarding claims 6, 16, and 26, Bhattacharjee further discloses converting the messages contained within a window into an intermediate log file format (a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria, [0361]-[0362]).  
Regarding claims 7, 17, and 27, Bhattacharjee further discloses determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes determining the presence of the one or more patterns within the intermediate log file based on the one or more regular expressions (a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries. If reports can be accelerated, the summarization engine periodically generates a summary covering data obtained during a latest non-overlapping time period. For example, where the query seeks events meeting a specified criteria, a summary for the time period includes only events within the time period that meet the specified criteria, [0361]-[0362]).
Regarding claims 8, 18, and 28, Bhattacharjee further discloses receiving one or more messages communicated between components of a distributed computing system includes receiving the one or more messages at a detection engine implemented on a device or plurality of devices in a distributed computing system (The enterprise security application provides the security practitioner with visibility into security-relevant threats found in the enterprise infrastructure by capturing, monitoring, and reporting on data from enterprise security devices, systems, and applications. Through the use of the data intake and query system searching and reporting capabilities, the enterprise security application provides a top-down and bottom-up view of an organization's security posture, [0363]-[0372]. Enabling application of a query across distributed data systems, which may also be referred to as dataset sources, including internal data stores coupled to indexers (illustrated in FIG. 10), external data stores coupled to the data intake and query system over a network (illustrated in FIGS. 10, 17, 18), common storage (illustrated in FIGS. 17, 18), query acceleration data stores (e.g., query acceleration data store 1008 illustrated in FIGS. 10, 17, 18), ingested data buffers (illustrated in FIG. 18) that include ingested streaming data, [0373]-[0377]).  
Regarding claims 9, 19, and 29, Bhattacharjee further discloses generating one or more alerts if it is determined that one or more patterns are present within the received one or more messages includes displaying a visual representation of the alert on a display of an electronic device (After the search is executed, the search screen 800 in FIG. 8A can display the results through search results tabs 804, wherein search results tabs 804 includes: an "events tab" that displays various information about events returned by the search; a "statistics tab" that displays statistics about the search results; and a "visualization tab" that displays various visualizations of the search results. The events tab illustrated in FIG. 8A displays a timeline graph 805 that graphically illustrates the number of events that occurred in one-hour intervals over the selected time range. The events tab also displays an events list 808 that enables a user to view the machine data in each of the returned events, [0305]).  
Claims 3-4, 13-14, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee in view of Damodaran in view of Petersen and further in view of Watanabe et al. (Pub. No. US 2017/0270297, published on September 21, 2017; hereinafter Watanabe).

Regarding claims 3, 13, and 23, Watanabe further discloses determining if the one or more messages partially matches a pattern identified by the one or more regular expressions includes determining if the received one or more messages continues a partially matched pattern found in a previously received message (in some cases, the behavior is partially matched with the behavior pattern in other cases. Therefore, the analysis device 100 in the present example embodiment uses an extent of matching between behavior to be an estimation object of a purpose and previously identified behavior of malware as a matching degree of behavior and estimates the purpose of the behavior, [0082]).  

It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Watanabe with the teachings of Bhattacharjee, as modified by Damodaran and Petersen, for the purpose of finding information relating to the intention and purpose of an attacker based on predetermined behavior in the computer and knowledge information that includes the relation between the behavior and the purpose of executing the behavior.
Regarding claims 4, 14, and 24, Watanabe further discloses determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes determining if the one or more messages completely matches a pattern identified by the one or more regular expressions (In the configuration illustrated in FIG. 1, for example, the behavior of malware detected by the detection device 150 is completely matched with a behavior pattern of malware held on the detection device 150, [0082]).  
Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee in view of Damodaran in view of Petersen and further in view of Klissner et al. (Pub. No. US 2010/0100893, published on April 22, 2010; hereinafter Klissner).

Regarding claims 10, 20, and 30, Klissner then discloses determining the presence of one or more patterns within the received one or more messages based on the one or more regular expressions includes discarding the one or more messages from a memory of a device if it is determined that the one or more messages does not match the one or more patterns based on the one or more regular expressions (The regular expression may determine which IFDs 14 from among a list of available IFDs 14 will be matched and selected for further processing. (The unmatched IFD names in the list may be discarded), [0029]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Klissner with the teachings of Bhattacharjee, as modified by Damodaran and Petersen, for the purpose of providing a concise and flexible means for identifying strings of text of interest based on regular expressions to examine text and identifies parts that match a provided specification.

Summary of Related Prior Art
The related prior art are summarized as follows:
Forster (Pat. No. US 6,327,587) teaches user queries to use regular-expression pattern matching in expressing queries. Certain constraints involving regular-expression-pattern matching are also converted and the constraints' column references to an "intensional" regular-expression set and an Inner Join that joins the data to be matched with the set of all possible generated strings as expressed in the intensional form. This creates a state machine equivalent to the regular expression to describe a string of interest, and the state machine is implemented as a table, i.e., an intensional form for the string.
Gupta (Pub. No. US 2016/0337400) teaches a corresponding web request may be simulated at the instrumentation engine to determine all missing database queries for that request, using the same process as when dynamically forming the golden table, or code analysis (e.g., dynamic fuzzing techniques) may be used to determine the missing database queries, using the same process as when statically forming a golden table. The web request and correspond database queries may be added to the golden table and regular expression files, and copied to the mapping table of the REGEX engine during the next synching period

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

         /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                October 29, 2022